Citation Nr: 1814082	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral ankle disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to September 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in July 2015.  This matter was previously remanded by the Board in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2017 remand, the Board directed the VA examiner who previously conducted the Veteran's March 2016 VA knee examination to opine as to whether the Veteran's left knee disorder, to include mild osteoarthritis, at least as likely as not (50 percent or greater probability) began in or was otherwise related to the Veteran's military service.  The examiner was also to opine as to whether the Veteran's left knee disorder, to include mild osteoarthritis, was at least as likely as not caused by or aggravated by his service-connected bilateral ankle disabilities.  

In April 2017, the March 2016 VA examiner provided addendum opinions with respect to the Veteran's left knee disorder.  However, the April 2017 addendum opinions were identical to those provided in the March 2016 VA examination; the examiner did not directly address the Veteran's diagnosis of osteoarthritis of the left knee or provide any additional rationale in support of the opinions provided.  Furthermore, the Board notes that in a December 2017 Appellant's brief, the Veteran's representative referenced medical literature which she stated supported the Veteran's contentions that his left knee disorder was caused by his service-connected bilateral ankle condition.  


Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to an examiner who has not previously participated in this case to provide an addendum opinion addressing the nature and etiology of the Veteran's claimed left knee disability, to include osteoarthritis.  If the examiner determines that an examination of the Veteran is necessary, such should be scheduled.  

After review of the claims file, the examiner should opine as to whether the Veteran's left knee disorder, to include osteoarthritis, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  The examiner should specifically address the Veteran's past left knee diagnoses, to include the diagnosis of mild osteoarthritis of the left knee.  

The examiner should also opine whether the Veteran's left knee disorder, to include osteoarthritis, is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected bilateral ankle disabilities.  In providing this opinion, the examiner must address any medical articles referenced by the Veteran suggesting a relationship between a knee disorder and an ankle disorder, to include the medical literature referenced by the Veteran's representative in a December 2017 Appellant's brief.

If aggravation of the Veteran's left knee disorder is found, the examiner must attempt to establish a baseline level of severity of the left knee disorder prior to aggravation by the service-connected ankle disability. 

All opinions must be accompanied by an explanation.  

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




